Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/399873 (reference application). Although, the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barnett (US pat. App. Pub. 20130020389) and in view of Arnald et al hereinafter Arnald (US pat. app. Pub. 20160155111). 
4.	As per claims 1, 8, and 15, Barnett discloses a system, a product, and method for secondary authentication distribution of dynamic resources, the system comprising: a memory device; and a processing device operatively coupled to the memory device, wherein the processing device is configured to execute computer-readable program code to: receive a transaction request associated with a user, wherein the user is associated with a near field communication (NFC) chip; transmit a prompt for transaction information associated with the transaction request; receive the transaction information (paragraphs: 22-23, 25-26, and 59, wherein it emphasizes that NFC chip enabled user device sends request and transmits a prompt for transaction information); determine, based on the received transaction information, that a secondary authentication is required to process the transaction; transmit a prompt for secondary authentication of an NFC interaction between the NFC chip associated with the user and a transaction authentication device (paragraphs: 27-32, 36-42, 60-61 wherein it 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Arnald’s teachings of system for authentication via contactless distribution of resources with the teachings of Barnett, for the purpose of effectively protecting the transaction resources from unauthorized intruders.  
5.	As per claim 2, Barnett discloses the system, wherein the transaction request is received by a transaction authentication device associated with a merchant, an online portal associated with the merchant, or a computing device associated with the user (paragraphs: 23, 64). 
6.	As per claim 3, Barnett discloses the system, wherein transmitting the prompt for the transaction information associated with the transaction request comprises 
7.	As per claim 4, Barnett discloses the system, wherein the NFC chip associated with the user is embedded in a physical card, an wherein resource information written onto the NFC chip comprises at least one of credit card information, debit card information, account information, user information, user profile information, shipping information, authentication preference information, transaction amount threshold information, approved transaction type information, prohibited transaction type information, an image associated with the user, and transaction rules (paragraphs: 12, 32, 67). 
8.	As per claim 5, Barnett discloses the system, wherein determining that the secondary authentication is required to process the transaction comprises: identifying a code written on the NFC chip associated with the user; and identifying a rule that the secondary authentication is required by comparing the code written on the NFC chip associated with the user to a database of known codes and associated rules (paragraphs: 16, 34, 67). 
9.	As per claim 6, Barnett discloses the system, wherein the transaction authentication device comprises a mobile device of the user, an NFC reader device 
10.	As per claim 7, Barnett discloses the system, wherein, in response to detecting the NFC interaction between the NFC chip associated with the user and the transaction authentication device, the processing device is further configured to execute computer-readable program code to: identify an image written on the NFC chip associated with the user; display the image written on the NFC chip associated with the user on a user interface of the transaction authentication device; prompt a second user associated with the transaction authentication device to authenticate the user based on the displayed image; and receive an indication that the second user has authenticated the user based on the displayed image (paragraphs: 46, 50, 56). 
11.	 Claims 9-14, and 16-20 are listed all the same elements of claims 2-7. Therefore, the supporting rationales of the rejection to claims 2-7 apply equally as well to claims 9-14, and 16-20. 
Citation of References
12. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Skowronek (US pat. app. Pub. 20090112765): discusses a financial institution may flag suspicious transactions that are conducted using an NFC-enabled mobile phone. The account holder establishes a second PIN that is separate from the primary PIN used by the customer to authenticate transactions. When a transaction is flagged, a message is 
Wilson et al (US pat. App. Pub. 20120246079): elaborates that performing transactions through mobile communication devices using telecommunications networks, systems, or proximity near-field communications systems. Embodiments may be directed to a mobile communication device displaying an application authentication element including a pre-selected authentication element. The application authentication element may include transaction data associated with a transaction conducted by a mobile communication device. The mobile communication device may obtain the pre-selected authentication element by either transmitting a request to a server computer or retrieving the pre-selected authentication element from a secure memory in the mobile communication device. A user authentication token may then be received by the mobile communication device from the user. The mobile communication device may then generate a secret token derived from the user authentication token, and if the secret token is correlated to a secret reference token, a transaction may be conducted.  


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436